Title: Thomas Jefferson to Patrick Gibson, 25 October 1819 (SJL description)
From: Jefferson, Thomas
To: Gibson, Patrick


					
						[Monticello, 25 Oct. 1819. SJL entry reads “stoppage of boats with 100.B. draughts for taxes.” Letter not found, but in his financial records for this day, TJ indicated that he had given Ira Garrett an order on Gibson for $124.57 to cover $103.83 for “my own taxes now due,” $4 for “tickets for myself,” and $16.74 for “tickets in suit Hudson, Th:J. &c. limestone lands” (MBJames A. Bear Jr. and Lucia C. Stanton, eds., Jefferson’s Memorandum Books: Accounts, with Legal Records and Miscellany, 1767–1826, 1997, The Papers of Thomas Jefferson, Second Series, 2:1359).]
					
				